PER CURIAM.
Bonnell pled nolo contendere to resisting arrest without violence, battery on a law enforcement officer, and tampering with evidence. Bonnell specifically reserved the right to appeal the trial court’s denial of his motion to suppress. We have reviewed the record of the hearing on the motion to suppress and find, that the trial court erred in denying the motion to suppress. The testimony of the law enforcement officer clearly shows that he had no probable cause to make an arrest or, a founded suspicion to stop Bonnell. The state has stipulated that the motion to suppress is dispositive; therefore, we reverse the convictions on all charges.
POLEN, FARMER and HAZOURI, JJ., concur.